Case 1:18-cv-00952-AJT-IDD Document 146 Filed 03/20/19 Page 1 of 2 PageID# 2049




                        UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


   WESTLAKE LEGAL GROUP,PLLC

          Plaintiff/Counter-Defendant,
                                                               NO.: l:I8-cv-952 A.IT/IDD
          V.



   MINNESOTA LAWYERS MUTUAL
  INSURANCE COMPANY


          Dcfendant/Counter-PlaintifT.


                                 STIPULATION OF DISMISSAL

          The parties hereby stipulate to the dismissal of Minnesota Lawyers Mutual Insurance

  Company's counterclaim against Westlake Legal Group, PLLC. in the above-referenced action,

   with prejudice pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure.

  Dated: March 15, 2019

                                                       Respectfully submitted,

                                                       By Counsel

                                                       MINNESOTA LAWYERS MUTUAL
                                                       INSURANCE COMPANY

                                                          /s/ Danny M. Howell
                                                       Danny M. Howell(VSB No. 30352)
                                                       danny@dmhowelllaw.com
                                                       B. Gerard Cordelli(VSB No. 35123)
                                                       Jerry@dmhowelllaw.com
                                                       Robert Jackson Martin, IV (VSB No. 80655)
                                                       jackson@dmhowelllaw.com
                                                       .lennifer L. Rowlett(VSB No. 81373)
                                                       jennifer@dmhowelllaw.com
                                                       Law Offices of Danny M. Howell.PLLC
                                                       200 Little Falls Road
                                                       Suite 207
                                                       Falls Church. Virginia 22046
                                                       Phone;(703)556-8900



                                                                Anthony J. Tr
                                                                United States District Judge
Case 1:18-cv-00952-AJT-IDD Document 146 Filed 03/20/19 Page 2 of 2 PageID# 2050
